Citation Nr: 0613448	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-20 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1960 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  The veteran served in Vietnam, but there is insufficient 
evidence to establish he engaged in combat against enemy 
forces while there.

2.  The most persuasive medical evidence of record indicates 
the veteran does not currently meet the criteria for a 
diagnosis of PTSD under DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in December 2001, 
October 2003, and January 2005.  These letters provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The January 
2005 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to this claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In Pelegrini II, the Court also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-120.  See also Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2005).  In this case, VCAA notice 
was initially provided in December 2001, so prior to the RO's 
initial decision in July 2002.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his pertinent military 
personnel records.  Medical opinions also were submitted by 
private physicians, Drs. Hoeper and Sessoms.  And VA 
examinations were scheduled in June 2002 and April 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, the veteran declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.




Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310-11 (evidence that veteran's company 
received heavy casualties during an attack, even without 
specific evidence that the veteran was "integrally involved 
in the attack" was sufficient to reopen his claim for 
service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. at 519.  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)


Legal Analysis

Unfortunately, in this case, the veteran has fairly severe 
dementia and therefore is unable to provide a history 
relating to any PTSD stressors that supposedly occurred in 
service.  His medical and psychiatric history has primarily 
been provided by his wife.  She said he told her that he had 
been involved in numerous aerial missions and was subject to 
hostile artillery fire (see July 2002 letter).  She also 
reported that he told her about one disturbing event 
involving the death of an old woman and three children who 
were believed to be carrying weapons and firing at the 
helicopter.  She said he had emotional problems after 
returning from Vietnam, and struggled with nightmares.  She 
would not allow him to discipline their children due to his 
nervous and aggressive behavior.  Currently, she said he has 
no memory of his military service.  He has mood swings, 
periods of anger, and is withdrawn from his friends and 
family.  Id.  

The veteran's SMRs are unremarkable for any psychiatric 
problems or combat-related stressors.  His military personnel 
records show he was in Vietnam from October 1966 to September 
1967, and his military occupational specialty (MOS) was a 
helicopter repairman.  He received a Bronze Star Medal and an 
Air Medal for meritorious service while he was in Vietnam, 
including for participating in more than 25 aerial missions 
over hostile territory in support of counterinsurgency 
operations.  But by all accounts he received these citations 
for meritorious service rather than for valor, so they do not 
confirm he actually engaged in combat with the enemy.  VA's 
General Counsel has held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b) [and the implementing regulation, 
38 C.F.R. § 3.304(d)], requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  Therefore, credible evidence that an 
in-service stressor actually occurred is required.  See 38 
C.F.R. § 3.304(f).

An August 2002 lay statement from one of the veteran's fellow 
servicemen (S.M.) states they both served in the Dominican 
Republic in 1965.  S.M. said the veteran was a member of a 
helicopter crew and was exposed to enemy ground fire each 
time he flew over Santo Domingo.  The veteran's record of 
assignments, however, does not indicate he served in the 
Dominican Republic.  In addition, S.M. said the veteran often 
talked about his Vietnam combat experience after he returned 
home.  Within the last eight years, however, S.M said he 
began to see a change in the veteran's behavior.  He talked 
less and became increasingly withdrawn.  

Unfortunately, the descriptions of the veteran's alleged 
stressors in service provided by his wife and S.M. are too 
vague to enable the U.S. Army and Joint Services Records 
Research Center (JSRRC) to independently corroborate them; 
plus, these types of anecdotal incidents are usually 
unverifiable.

Aside from this problem, there are differing medical opinions 
as to whether the veteran currently has PTSD.  Dr. Bodner, 
the VA physician who examined the veteran in June 2002 and 
April 2004, diagnosed dementia.  This doctor indicated the 
veteran did not have sufficient symptoms that would be found 
in any condition other than dementia, and that his 
psychiatric symptoms fell far short of the requirements under 
the DSM-IV for a diagnosis of PTSD.

In contrast, Dr. Hoeper examined the veteran in September 
2001 and May 2004 and concluded he had chronic PTSD.  And 
although he was non-communicative, his wife provided the 
doctor with a list of his psychiatric symptoms, which 
included nightmares and agitated behavior.  In a February 
2004 letter, Dr. Sessoms agreed that the veteran had anxiety 
and PTSD, among many other medical problems.  
Dr. Sessoms attributed these symptoms to the veteran's 
military service, but did not provide a reason or basis for 
this opinion.



The Board recognizes that a psychiatric diagnosis is 
difficult under these particular circumstances because the 
veteran is unable to give any sort of reliable history or 
describe his own psychiatric symptoms due to his dementia.  
The physicians have had to rely almost entirely on the 
history given by his wife.  According to DSM-IV, a diagnosis 
of PTSD requires, among other things, the persistent re-
experiencing of a traumatic event.  THE DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  Here, the 
veteran sadly has no memory of his wife, children, and cannot 
even remember his own name due to the advanced stage of his 
dementia.  So it is difficult to imagine how he meets the 
criteria for PTSD given the fact that he has no intrusive 
thoughts or memory of his military experience - traumatic or 
otherwise.  Furthermore, the private physicians have offered 
no basis or explanation for how he meets the DSM-IV criteria.  
Their diagnoses, instead, were entirely conclusory.

Regardless of whether the veteran actually meets the criteria 
for a diagnosis of PTSD, the lay statements relating to his 
stressors in service must be corroborated.  Zarycki, 6 Vet. 
App. at 98.  And, here, the stressors described by his wife 
and S.M. are unverifiable.  So for this reason alone, his 
claim for PTSD must be denied.

Since, for the reasons and bases discussed, the preponderance 
of the evidence is against the claim for service connection 
for PTSD, it must be denied since there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


